 1                                 UNITED STATES DISTRICT COURT
 2                                         DISTRICT OF NEVADA
 3                                                    ***
 4   MARCUS WYNNYCKY,                                            Case No. 2:20-CV-00590-KJD-EJY
 5                  Plaintiff,
                                                                                ORDER
 6          v.
 7   STATE OF NEVADA, NEVADA
     DEPARTMENT OF PUBLIC SAFETY,
 8   NEVADA HIGHWAY PATROL,
 9                  Defendants.
10

11           Presently before the Court is Plaintiff Marcus Wynnycky’s Application to Proceed in In
12   Forma Pauperis (ECF No. 1), filed on March 26, 2020. Attached to the Application were a letter
13   from the Office of the Attorney General (filed as a proposed Complaint), a civil cover sheet, and a
14   proposed summons.
15   I.      In Forma Pauperis Application
16           Plaintiff has submitted the declaration required by 28 U.S.C. § 1915(a) showing an inability
17   to prepay fees and costs or give surety for them. Accordingly, Plaintiff’s request to proceed in forma
18   pauperis will be granted.
19   II.     Screening the Complaint
20           Upon granting a request to proceed in forma pauperis, a court must screen a complaint under
21   28 U.S.C. § 1915(e)(2). To survive § 1915 review, a complaint must “contain sufficient factual
22   matter, accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556
23   U.S. 662, 678 (2009) (internal citation and quotation marked omitted). When screening the
24   complaint, all allegations of material fact are taken as true and construed in the light most favorable
25   to the plaintiff. Wyler Summit P’ship v. Turner Broad. Sys. Inc., 135 F.3d 658, 661 (9th Cir. 1998)
26   (internal citation omitted). Further, the Court must identify cognizable claims and dismiss claims
27   that are frivolous, malicious, fail to state a claim on which relief may be granted or seek monetary
28   relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2).
                                                        1
 1          Rule 8(a)(2) of the Federal Rules of Civil Procedure requires that a complaint contain a “short

 2   and plain statement of the claim showing that the pleader is entitled to relief.” Rule 8(d)(1) further

 3   requires that “[e]ach allegation must be simple, concise, and direct.” The purpose of Rule 8 is to

 4   enable the Court to determine whether the plaintiff has stated “a plausible claim for relief.” Ashcroft,

 5   556 U.S. at 679 (internal citation omitted). To state a plausible claim for relief, a complaint must

 6   contain both sufficient factual allegations (i.e. names, dates, and facts) and legal conclusions (i.e.,

 7   specific laws defendants allegedly violated) that create a reasonable inference of liability. Id. at 678-

 8   79. Dismissal for failure to state a claim under § 1915(e)(2) incorporates the standard for failure to

 9   state a claim under Federal Rule of Civil Procedure 12(b)(6). Watison v. Carter, 668 F.3d 1108,

10   1112 (9th Cir. 2012) (internal citation omitted). Although the standard under Rule 12(b)(6) does not

11   require detailed factual allegations, a plaintiff must provide more than mere labels and conclusions.

12   Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). A formulaic recitation of the elements

13   of a cause of action is insufficient. Id. A liberal construction of a complaint filed pro so may not be

14   used to supply an essential element of the claim absent from the complaint. Bruns v. Nat’l Credit

15   Union Admin., 12 F.3d 1251, 1257 (9th Cir. 1997) (quoting Ivey v. Board of Regents, 673 F.2d 266,

16   268 (9th Cir. 1982)).

17          Here, Plaintiff fails to file a Complaint. The single page attachment to Plaintiff’s in forma

18   pauperis application identifies no defendant and no cause of action. To adequately plead the section

19   1983 elements, a complaint must identify what constitutional right each defendant violated, and

20   provide sufficient facts to plausibly support each violation. Jones v. Williams, 297 F.3d 930, 934

21   (9th Cir. 2002). Further, even presuming Plaintiff seeks to sue the NHP, Plaintiff fails to state this

22   claim, which, in any event, may be barred. States, and governmental agencies that are an arm of the

23   state, are not persons for purposes of section 1983. Arizonans for Official English v. Arizona, 520

24   U.S. 43, 69 (1997); Howlett v. Rose, 496 U.S. 356, 365 (1990); Will v. Mich. Dep’t of State Police,

25   491 U.S. 58, 71 (1989); Savage v. Glendale Union High School, 343 F.3d 1036, 1040 (9th Cir. 2003).

26   The Nevada Highway Patrol is an arm of the State, and entitled to Eleventh Amendment immunity.

27   Therefore, Plaintiff may not maintain a civil rights action against the Nevada Highway Patrol as

28   stated. Meza v. Lee, 669 F.Supp. 325, 328 (D. Nev. 1987).
                                                       2
 1           Accordingly,

 2           IT IS HEREBY ORDERED that Plaintiff’s Application for Leave to Proceed In Forma

 3   Pauperis (ECF No. 1) is GRANTED. Plaintiff will not be required to pay the filing fee in this action.

 4   Plaintiff is permitted to maintain this action to conclusion without the necessity of prepayment of

 5   any additional fees or costs or the giving of a security for fees or costs. This Order granting leave to

 6   proceed in forma pauperis does not extend to the issuance of subpoenas at government expense.

 7           IT IS FURTHER ORDERED that Plaintiff’s document and purported complaint (ECF No.

 8   1-1) is DISMISSED without prejudice for failure to state a claim upon which relief can be granted,

 9   with leave to amend. If Plaintiff chooses to file an amended complaint, Plaintiff must file the

10   amended complaint within 30 days from the date of this Order. Failure to comply with this Order

11   may result in a recommendation that this action be dismissed.

12           If Plaintiff chooses to file an amended complaint, the document must be titled “Amended

13   Complaint.” The amended complaint must contain a short and plain statement of the grounds for

14   the Court’s jurisdiction. See Fed. R. Civ. P. 8(a)(1). Additionally, the amended complaint must

15   contain a short and plain statement describing the underlying facts that are alleged to support the

16   plaintiff’s claims regarding each defendant’s wrongful conduct. The amended complaint must also

17   identify the causes of action – claims – plaintiff is asserting against each defendant. See Fed. R. Civ.

18   P. 8(a)(2). Although the Federal Rules of Civil Procedure adopt a flexible pleading standard,

19   Plaintiff still must give Defendants fair notice of Plaintiff’s claims against them and Plaintiff’s

20   entitlement to relief.

21           Plaintiff is advised that if he files an amended complaint, the proposed Complaint (ECF No.

22   1-1) no longer serves any function in this case. As such, the amended complaint must be complete

23   in and of itself without reference to prior pleadings or other documents. The Court cannot refer to a

24   prior pleading or other documents to make Plaintiff’s amended complaint complete.

25           DATED: April 8, 2020

26

27                                                  ELAYNA J. YOUCHAH
                                                    UNITED STATES MAGISTRATE JUDGE
28
                                                       3
